Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 21 December 2021, incorporating the Information Disclosure Statement of April 27, 2022.
Claims 26, 37, 41, and 42 are currently amended.  
Claims 1-25 have been canceled.   
Claims 26-50 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Information Disclosure Statement
The Information Disclosure Statement filed on April 27, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.  Examiner notes regarding foreign applications that only the portions in English have been considered.  None of these references would read on the allowed claims.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	First, Applicant has filed a terminal disclaimer directed to patent number 10,417,615.  Therefore, the nonstatutory double patenting rejection has been overcome.  Second, Applicant’s amendments have addressed the § 112(b) issues and rendered them moot.  Third, regarding the prior art rejection, Applicant’s arguments are persuasive.  Examiner refers to the reasons for allowance in the parent case, application number 14/925357, now patent number 10,417,615, to explain why the combination of Bowles and Graffia fail to teach the claim language and what the other closest prior art of record is.  That rationale is incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627